Citation Nr: 1222542	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 1, 2003, for the grant of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Regional Office (RO) in Roanoke, Virginia rating decision, which granted entitlement to TDIU and assigned an effective date of April 1, 2003.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.

In a 1999 precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability may not be considered for a time period when a schedular 100 percent rating is already in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  In November 2009, however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court's pronouncements in Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley appears to recognize certain situations where there may be special monthly compensation considerations.  In light of the withdrawal of VA O.G.C. Prec. Op. No. 6-99, the Board finds that appellate review of entitlement to TDIU for the period prior to April 1, 2003, (to include the period during which a temporary total rating was assigned from November 17, 2002 to April 1, 2003) is appropriate.  Therefore, although the RO indicated in the April 2009 statement of the case (SOC) that the appeal only covers the period prior to the assigned temporary total rating (i.e. prior to November 17, 2002), the Board has described the issue as shown on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the effective date of the grant of TDIU should be from some unspecified date in the year 2000 when he was forced to stop working as a self-employed building contractor.  The Veteran asserts that his inability to work primarily was due to service-connected left knee and lumbosacral spine disabilities.  After careful review of the claims file and despite the extensive development already undertaken, the Board concludes that a remand of the claim is required for additional development prior to adjudication.

Initially, the Board notes that the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for TDIU is a claim for increased compensation if, as in this case, the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.

In this case, the Veteran did not meet the percentage requirements for TDIU prior to November 17, 2002, but did meet the criteria thereafter.  During the applicable time period the Veteran was service connected for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; diabetes mellitus, type II, rated as 10 percent from May 8, 2001 and 20 percent from February 11, 2002; hypertension, rated as 10 percent disabling; and left knee arthritis, rated as 10 percent disabling prior to November 17, 2002 and 100 percent thereafter.  The combined rating was 60 percent prior to November 17, 2002 and 100 percent thereafter.  

The RO does not appear to have considered whether the Veteran was eligible for TDIU extraschedular consideration prior to April 1, 2003.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the C&P Director.

In the instant case, the Board finds that there is plausible though potentially contradictory evidence that prior to April 1, 2003 the Veteran was unable to secure and follow a substantially gainful occupation based on the following summarized facts.  In September 2000, the Veteran sought private treatment for heart problems, at which time he noted anxiety and stress in part due to a very stressful business life.  A March 2001 letter from the Veteran's orthopedic surgeon indicated that due to left knee problems he was unable to work at his normal profession as a building contractor and "at this time I would classify him as totally and permanently disabled."  A March 2001 letter from the Veteran's neurosurgeon indicated that the Veteran's low back pain rendered employment in any field impossible and that the Veteran had been totally disabled since January 26, 2001.

A May 2001 treatment record indicated that the Veteran owned a construction business in which he performed occasional lifting, but mostly was not involved in the physical work aspect of the business.  A July 2001 private treatment record indicated that the Veteran had been trying to work in his construction company, but found that due to his increasing neck and back pain he had difficulty carrying on with this activity.  A December 2001 private record noted that the Veteran remained unable to return to work.  A December 2001 VA treatment record, however, indicated that the Veteran currently worked in the kitchen remodeling business.

In July 2002, the Veteran reported a one month history of fatigue, lack of energy, and no drive to work.  The treatment provider noted that uncontrolled diabetes mellitus could cause fatigue.  An August 2002 private treatment record indicated that the Veteran was disabled due to his arthritis.  During a November 2002 VA examination for his low back problems the Veteran reported ongoing chronic low back pain, but denied that it prevented him from carrying out activities of daily living or his occupation.  A February 2003 letter from the Veteran's orthopedic surgeon indicated that the Veteran would not be able to work in his normal profession for 6 to 8 weeks following left knee arthroscopy in December 2002.  During a February 2003 QTC examination the Veteran claimed that he had been unable to work for the previous 2 years due to left knee problems.

An October 2005 letter from a second private orthopedic surgeon called into question the prior neurosurgeon's evaluation of the Veteran's inability to work, noting that the determination was based on the Veteran's reported symptoms and not objective neurological deficits.  Moreover, the surgeon expressed significant concerns over the strong secondary gain issues in the Veteran's continued search for compensation benefits from multiple sources and opined that the medical records indicated that many of the Veteran's treating medical professionals found his reported symptomatology at odds with the objective medical evidence.

An August 2006 statement from a former employee indicated that the Veteran closed his business in 2003, but a July 2008 statement from a former employee by the same name claimed that the business closed as of February 10, 2000.  A third statement from the same former employee, dated in March 2010, indicated that the Veteran had been disabled from work due to back and knee problems since 2001.  In a July 2008 statement, the Veteran's wife indicated that he had been unable to work due to his service-connected disabilities from February 2000.  She indicated that thereafter the Veteran had attended school full time in 2001.  Statements from the Veteran's children and two other individuals, all dated in March 2010, indicated an inability to work full time from January 2001 or some unspecified point in 2001.

In light of the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that the case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the C&P Director.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the requirements for TDIU extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), and permit the Veteran an opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  Refer the claim of entitlement to TDIU prior to November 17, 2002 to the C&P Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The claims file and a copy of this remand should be provided to the C&P Director.

3.  Thereafter, the issue of an effective date earlier than April 1, 2003 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(b) should be readjudicated.  If the full benefit sought on appeal is not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


